Exhibit 10.1

LYONDELLBASELL INDUSTRIES

2017 LONG-TERM INCENTIVE PLAN

 

1. Plan. LyondellBasell Industries N.V. (the “Company”) previously established
the LyondellBasell Industries 2010 Long-Term Incentive Plan. The Company hereby
amends and restates the Plan effective as of February 16, 2017, as set forth
herein, and renames the Plan as the LyondellBasell Industries 2017 Long-Term
Incentive Plan (the “Plan”).

 

2. Objectives. The purpose of the Plan is to further the interests of the
Company and its shareholders by providing incentives in the form of Awards to
employees and directors who can contribute materially to the success and
profitability of the Company. Such Awards will recognize and reward outstanding
performances and individual contributions and give Participants in the Plan an
interest in the Company parallel to that of the shareholders, thus enhancing the
proprietary and personal interest of such Participants in the Company’s
continued success and progress. This Plan will also enable the Company to
attract and retain such employees and directors.

 

3. Definitions. As used herein, the terms set forth below shall have the
following respective meanings:

“Affiliate” means any person or entity that directly or indirectly controls, is
controlled by or is under common control with the Company.

“Award” means an Employee Award or a Director Award.

“Award Agreement” means one or more Employee Award Agreements or Director Award
Agreements.

“Board” means the Supervisory Board of the Company.

“Cash Award” means an award denominated in cash.

“Cause” means, in the case of a particular Award, unless the applicable Award
Agreement states otherwise, (i) the Company or an Affiliate having “cause” to
terminate a Participant’s employment or service, as defined in any employment or
consulting agreement between the Participant and the Company or Affiliate in
effect at the time of such termination or (ii) in the absence of any such
agreement or definition therein, (A) the Participant’s conviction for, plea of
guilty or nolo contendere to a felony or its equivalent in accordance with local
laws, (B) the Participant’s commission of a material act or omission involving
dishonesty or fraud in the course of a Participant’s duties to the Company or an
Affiliate, (C) the Participant’s conduct that brings or is reasonably likely to
bring the Company or an Affiliate into public disgrace or disrepute and that
affects the Company’s or any Affiliate’s business in any material way, (D) the
Participant’s continuing and willful failure to perform duties as reasonably
directed by the Company or Affiliate (which if curable, is not cured within 10
days after written notice thereof is provided to the Participant) or (E) the
Participant’s gross negligence or willful misconduct with respect to the Company
or its Affiliates (which, if curable, is not cured within 10 days after written
notice thereof is provided to the Participant). Any determination of whether
Cause exists shall be made by the Committee in its sole discretion, and
following a Change of Control such determination shall not be subject to
delegation pursuant to Paragraph 7.



--------------------------------------------------------------------------------

“Change of Control” is defined in Attachment A.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Reference to the Code shall be deemed to include any regulations or other
interpretive guidance.

“Committee” means the Compensation Committee or any committee designated
pursuant to Paragraph 7.

“Common Stock” means the Class A ordinary shares of LyondellBasell Industries
N.V., par value €0.04 per share.

“Company” means LyondellBasell Industries N.V., and any successor entity.

“Compensation Committee” means the Compensation Committee of the Board or any
successor committee of the Board that is designated by the Board to administer
certain portions of the Plan.

“Director” means an individual serving as a member of the Board.

“Director Award” means the grant of any Option, SAR, or Stock Award, whether
granted singly or in combination, to a Participant who is a Nonemployee Director
pursuant to such applicable terms, conditions, and limitations (including
treatment as a Performance Award) as may be established in order to fulfill the
objectives of the Plan.

“Director Award Agreement” means one or more agreements between the Company and
a Nonemployee Director setting forth the terms, conditions, and limitations
applicable to a Director Award.

“Dividend Equivalents” means an amount equal to all dividends and other
distributions (or the economic equivalent thereof) that are payable to
shareholders of record on a like number of shares of Common Stock. Dividend
Equivalents shall not be provided with respect to any Award granted hereunder,
except to the extent specifically provided under an Award Agreement and subject
to the terms thereof.

“Employee” means any regular employee of a Participating Employer, including any
such individual who is assigned to work for a joint venture with an Affiliate.

“Employee Award” means the grant of any Option, SAR, Stock Award, or Cash Award,
whether granted singly or in combination, to an Employee pursuant to such
applicable terms, conditions, and limitations (including treatment as a
Performance Award) as may be established in order to fulfill the objectives of
the Plan.

 

2



--------------------------------------------------------------------------------

“Employee Award Agreement” means one or more agreements between the Company and
an Employee setting forth the terms, conditions, and limitations applicable to
an Employee Award.

“Fair Market Value” of a share of Common Stock means, as of a particular date,
(i) if shares of Common Stock are listed on a national securities exchange, the
final closing sales price per share of the Common Stock on the consolidated
transaction reporting system for the principal national securities exchange on
which shares of Common Stock are listed on that date, or, if there shall have
been no such sale so reported on that date, on the last preceding date on which
such a sale was so reported, (ii) if shares of Common Stock are not so listed,
the mean between the closing bid and asked price on that date, or, if there are
no quotations available for such date, on the last preceding date on which such
quotations shall be available, as reported by the OTC Bulletin Board, or, if not
reported by the OTC Bulletin Board, by Pink OTC Markets Inc., or (iii) if none
of the above are applicable, the fair market value of a share of Common Stock as
determined in good faith by the Committee in a manner that complies with the
requirements of Section 409A of the Code, if applicable.

“Grant Date” means the date an Award is granted to a Participant pursuant to the
Plan. The Grant Date for a substituted award is the grant date of the original
award.

“Grant Price” means the price at which a Participant may exercise his or her
right to receive cash or Common Stock, as applicable, under the terms of an
Award.

“Nonemployee Director” means an individual serving as a member of the Board who
is not an Employee.

“Non-Qualified Performance Award” means a Performance Award that is not intended
to qualify as qualified performance based compensation under Section 162(m) of
the Code, as described in Paragraph 8(e)(i) of this Plan.

“Option” means a right to purchase a specified number of shares of Common Stock
at a specified Grant Price.

“Participant” means an Employee or a Director to whom an Award has been granted
under this Plan.

“Participating Employer” means the Company, together with any Affiliate of the
Company whose Employees are included in the Plan upon authorization of the
Committee.

“Performance Award” means an award pursuant to this Plan, including any Option,
SAR, Stock Award, or Cash Award, that is subject to the attainment of one or
more Performance Goals.

“Performance Goal” means one or more standards established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.

 

3



--------------------------------------------------------------------------------

“Qualified Performance Award” means a Performance Award made to a Participant
who is an Employee that is intended to qualify as qualified performance based
compensation under Section 162(m) of the Code, as described in Paragraph
8(e)(ii) of this Plan.

“Restricted Stock” means any shares of Common Stock that are restricted or
subject to forfeiture provisions.

“Restricted Stock Unit” means a Stock Unit that is restricted or subject to
forfeiture provisions.

“Restriction Period” means a period of time beginning as of the Grant Date of an
Award of Restricted Stock or Restricted Stock Units and ending as of the date
upon which the Common Stock subject to or evidenced by such Award is no longer
restricted or subject to forfeiture provisions.

“Stock Appreciation Right” or “SAR” means a right to receive a payment, in cash
or Common Stock, equal to the excess of the Fair Market Value or other specified
valuation of a specified number of shares of Common Stock on the date the right
is exercised over a specified Grant Price, in each case, as determined by the
Committee.

“Stock Award” means an Award in the form of shares of Common Stock or Stock
Units, including an award of Restricted Stock or Restricted Stock Units.

“Stock-Based Award Limitations” has the meaning set forth in Paragraph 5.

“Stock Unit” means a unit evidencing the right to receive in specified
circumstances one share of Common Stock or equivalent value (as determined by
the Committee).

 

4. Eligibility.

 

  a. Employees. All Employees are eligible for the grant of Employee Awards
under this Plan in the discretion of the Committee. The Committee in its sole
discretion shall designate Employees to be Participants by granting Awards under
this Plan. The Committee may grant an Employee Award to an individual whom it
expects to become an Employee within the following six months, with the Employee
Award subject to the individual’s actually becoming an Employee within that
time, and subject to other terms and conditions the Committee establishes.

 

  b. Directors. Nonemployee Directors are eligible for the grant of Director
Awards under this Plan. The Board in its sole discretion shall designate
Nonemployee Directors to be Participants by granting Awards under this Plan.

 

  c. General. The granting of an Award under the terms of this Plan does not
confer upon any Participant any right to any future Award. There is no
obligation for uniformity among Participants.

 

5.

Common Stock Available for Awards. Subject to the provisions of Paragraph 18
hereof, no Award shall be granted if it shall result in the aggregate number of
shares of Common

 

4



--------------------------------------------------------------------------------

  Stock issued under the Plan plus the number of shares of Common Stock covered
by or subject to Awards then outstanding under this Plan (after giving effect to
the grant of the Award in question) to exceed 22,000,000.

The number of shares of Common Stock that are the subject of Awards under this
Plan that are forfeited or terminated, expire unexercised, are settled in cash
in lieu of Common Stock or in a manner such that all or some of the shares
covered by an Award are not issued to a Participant or are exchanged for Awards
that do not involve Common Stock, shall again immediately become available for
Awards hereunder. Shares of Common Stock that are used or withheld to satisfy
the Grant Price or tax obligations shall, notwithstanding anything herein to the
contrary, not be available again for Awards hereunder. Shares of Common Stock
delivered under the Plan as an Award or in settlement of an Award issued or made
(a) upon the assumption, substitution, conversion, or replacement of outstanding
awards under a plan or arrangement of an entity acquired in a merger or other
acquisition or (b) as a post-transaction grant under such a plan or arrangement
of an acquired entity shall not reduce or be counted against the maximum number
of shares of Common Stock available for delivery under the Plan, to the extent
that the exemption for transactions in connection with mergers and acquisitions
from the shareholder approval requirements of the New York Stock Exchange for
equity compensation plans applies. The Committee may from time to time adopt and
observe such rules and procedures concerning the counting of shares against the
Plan maximum or any sublimit as it may deem appropriate, including rules more
restrictive than those set forth above to the extent necessary to satisfy the
requirements of any national stock exchange on which the Common Stock is listed
or any applicable regulatory requirement. The Board and the appropriate officers
of the Company are authorized to take from time to time whatever actions are
necessary, and to file any required documents with governmental authorities,
stock exchanges, and transaction reporting systems to ensure that shares of
Common Stock are available for issuance pursuant to Awards. Shares of Common
Stock delivered by the Company in settlement of Awards may be authorized and
unissued shares, shares held in the treasury of the Company, shares purchased on
the open market or private purchase, or a combination of the foregoing.

Notwithstanding anything to the contrary contained in this Plan, the following
limitations shall apply to any Awards made hereunder:

a.    No Employee may be granted during any calendar year Awards consisting of
Options or SARs that are exercisable for more than 5,000,000 shares of Common
Stock;

b.    No Employee may be granted during any calendar year Stock Awards covering
or relating to more than 1,000,000 shares of Common Stock (the limitation set
forth in this clause (b), together with the limitation set forth in clause
(a) above, being hereinafter collectively referred to as the “Stock-Based Award
Limitations”); and

c.    No Employee may be granted Cash Awards that are intended to constitute
Qualified Performance Awards having a maximum payment value in any calendar year
in excess of $10,000,000.

 

5



--------------------------------------------------------------------------------

6. Administration.

 

  a. This Plan shall be administered by the Committee, except as otherwise
provided herein.

 

  b. Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations,
and guidelines for carrying out this Plan as it may deem necessary or proper.
The Committee may, in its discretion, provide for the extension of the
exercisability of an Employee Award, accelerate the vesting or exercisability of
an Employee Award, eliminate or make less restrictive any restrictions
applicable to an Employee Award, waive any restriction or other provision of
this Plan (insofar as such provision relates to Employee Awards) or an Employee
Award, or otherwise amend or modify an Employee Award in any manner that is
either (i) not adverse to the Participant to whom such Employee Award was
granted (including in a manner which could result in accelerated or additional
tax under Section 409A of the Code) or (ii) consented to by such Participant.
Notwithstanding anything herein to the contrary, without the prior approval of
the Company’s shareholders, Options or SARs issued under the Plan will not be
repriced, replaced, or regranted through cancellation or by decreasing the
exercise price of a previously granted Option or SAR, except as expressly
provided by the adjustment provisions of Paragraph 18. The Committee may correct
any defect or supply any omission or reconcile any inconsistency in this Plan or
in any Award in the manner and to the extent the Committee deems necessary or
desirable to further the Plan purposes. Any decision of the Committee in the
interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive, and binding on all parties
concerned.

 

  c. No member of the Committee or officer of the Company to whom the Committee
has delegated authority in accordance with the provisions of Paragraph 7 of this
Plan shall be liable for anything done or omitted to be done by him or her, by
any member of the Committee, or by any officer of the Company in connection with
the performance of any duties under this Plan, except for his or her own willful
misconduct, bad faith, or as expressly provided by statute.

 

  d. The Board shall have the same powers, duties, and authority to administer
the Plan with respect to Director Awards as the Committee retains with respect
to Employee Awards.

 

7.

Delegation of Authority. Following the authorization of a pool of cash or shares
of Common Stock to be available for Awards, the Board or the Committee may
authorize a committee of one or more members of the Board, or one or more
officers of the Company, to grant individual Employee Awards from such pool
pursuant to such conditions or limitations as the Board or the Committee may
establish consistent with applicable law.

 

6



--------------------------------------------------------------------------------

  The Committee may delegate to the Chief Executive Officer and to other
employees of the Company its administrative duties under this Plan (excluding
its granting authority for Awards, other than pursuant to authorization of a
pool,) pursuant to such conditions or limitations as the Committee may
establish. The Committee may engage or authorize the engagement of a third party
administrator to carry out administrative functions under the Plan.

 

8. Employee Awards.

The Committee shall determine the type or types of Employee Awards to be made
under this Plan and shall designate from time to time the Employees who are to
be the recipients of such Awards. Each Employee Award shall be embodied in an
Employee Award Agreement, which shall contain such terms, conditions, and
limitations as shall be determined by the Committee in its sole discretion and,
if required by the Committee, shall be signed by the Participant to whom the
Employee Award is granted and signed for and on behalf of the Company. Employee
Awards may consist of those listed in this Paragraph 8 and may be granted singly
or in combination. Employee Awards may also be granted in combination with, in
replacement of (subject to the last sentence of Paragraph 16), or as
alternatives to, grants or rights under this Plan or any other employee plan of
the Company or any Participating Employer, including the plan of any acquired
entity. Subject to the immediately following Clauses a. and b., an Employee
Award may provide for the grant or issuance of additional, replacement, or
alternative Employee Awards upon the occurrence of specified events, including
the exercise of the original Employee Award granted to a Participant. All or
part of an Employee Award may be subject to conditions established by the
Committee, which may include, but are not limited to, continuous service with
the Company and the Participating Employers, achievement of specific business
objectives, items referenced in Clause e. below, and other comparable
measurements of performance. Upon the termination of employment by a Participant
who is an Employee, any unexercised, deferred, unvested, or unpaid Employee
Awards shall be treated as set forth in the applicable Employee Award Agreement
or as otherwise specified by the Committee. Notwithstanding the foregoing, any
Award that constitutes a “stock right” within the meaning of Section 409A of the
Code shall only be granted to Participants with respect to whom the Company is
an “eligible issuer of service recipient stock” under Section 409A of the Code.

 

  a. Options. An Employee Award may be in the form of an Option. The Grant Price
of an Option shall be not less than the Fair Market Value of the Common Stock
subject to such Option on the Grant Date. The term of the Option shall extend no
more than 10 years after the Grant Date. Options may not include provisions that
“reload” the Option upon exercise. Subject to the foregoing provisions, the
terms, conditions, and limitations applicable to any Options awarded to
Employees pursuant to this Plan, including the Grant Price, the term of the
Options, the number of shares subject to the Option, and the date or dates upon
which they become exercisable, shall be determined by the Committee.

 

  b.

Stock Appreciation Rights. An Employee Award may be in the form of an SAR. On
the Grant Date, the Grant Price of an SAR shall be not less than the Fair Market

 

7



--------------------------------------------------------------------------------

  Value of the Common Stock subject to such SAR. The exercise period for an SAR
shall extend no more than 10 years after the Grant Date. SARs may not include
provisions that “reload” the SAR upon exercise. Subject to the foregoing
provisions, the terms, conditions, and limitations applicable to any SARs
awarded to Employees pursuant to this Plan, including the Grant Price, the term
of any SARs, and the date or dates upon which they become exercisable, shall be
determined by the Committee.

 

  c. Stock Awards. An Employee Award may be in the form of a Stock Award. The
terms, conditions and limitations applicable to any Stock Awards granted
pursuant to this Plan shall be determined by the Committee.

 

  d. Cash Awards. An Employee Award may be in the form of a Cash Award. The
terms, conditions, and limitations applicable to any Cash Awards granted
pursuant to this Plan shall be determined by the Committee.

 

  e. Performance Awards. Without limiting the type or number of Employee Awards
that may be made under the other provisions of this Plan, an Employee Award may
be in the form of a Performance Award. The terms, conditions and limitations
applicable to any Performance Awards granted to Participants pursuant to this
Plan shall be determined by the Committee. The Committee shall set Performance
Goals in its discretion which, depending on the extent to which they are met,
will determine the value and/or amount of Performance Awards that will be paid
out to the Participant and/or the portion of an Award that may be exercised.

 

  i. Non-Qualified Performance Awards. Performance Awards granted to Employees
that are not intended to qualify as qualified performance based compensation
under Section 162(m) of the Code shall be based on achievement of such goals and
be subject to such terms, conditions and restrictions as the Committee shall
determine.

 

  ii. Qualified Performance Awards. Performance Awards granted to Employees
under this Plan that are intended to qualify as qualified performance based
compensation under Section 162(m) of the Code (other than Options and SARs)
shall be paid, vest or otherwise become deliverable solely on account of the
attainment of one or more objective Performance Goals established by the
Committee prior to the earlier to occur of (x) 90 days after the commencement of
the period of service to which the Performance Goal relates or (y) the lapse of
25% of the period of service (as scheduled in good faith at the time the goal is
established), and in any event while the outcome is substantially uncertain. A
Performance Goal is objective if a third party having knowledge of the relevant
facts could determine whether the goal is met. The business criteria that will
be used to establish the Performance Goals shall be based on the attainment of
specific levels of performance by the Employee, one or more business segments,
units, or divisions of the Company, or the Company as a whole, and, if so
desired by the Committee, by comparison with a peer group of companies (or a
combination of these), and shall be limited to the following:

 

8



--------------------------------------------------------------------------------

  •   Cash flow measures (including but not limited to before or after tax cash
flow, cash flow per share, cash flow return on capital, net cash flow or
attainment of working capital levels);

 

  •   Expense measures (including but not limited to overhead cost, research and
development expense, general and administrative expense and improvement in or
attainment of expense levels);

 

  •   Income measures (including but not limited to net income and income before
or after taxes);

 

  •   Operating measures (including operating income, funds from operations,
cash from operations, after-tax operating income, net operating profit after
tax, operating efficiency, production volumes and production efficiency);

 

  •   Return measures (including but not limited to return on capital employed,
return on equity, return on investment and return on assets);

 

  •   Stock price measures (including but not limited to price per share, growth
measures and total stockholder return);

 

  •   Earnings per share (actual or targeted growth);

 

  •   Earnings before interest, taxes, depreciation, and amortization
(“EBITDA”);

 

  •   Net earnings;

 

  •   Market share;

 

  •   Debt to equity ratio;

 

  •   Debt reduction;

 

  •   Acquisition of financings;

 

  •   Economic value added (or an equivalent metric);

 

  •   Cash available for distribution;

 

  •   Cash available for distribution per share;

 

  •   Operating income;

 

9



--------------------------------------------------------------------------------

  •   Margins;

 

  •   Obtaining regulatory approvals;

 

  •   Revenue or sales;

 

  •   Total market value;

 

  •   Reliability;

 

  •   Productivity;

 

  •   Corporate values measures (including but not limited to diversity
commitment, ethics compliance, environmental and safety, product liability
claims).

 

  f. Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Performance Goals for Qualified
Performance Awards, it is the intent of this Plan to conform with the standards
of Section 162(m) of the Code and Treasury Regulation §1.162-27(e)(2)(i), as to
grants to those Employees whose compensation is, or is likely to be, subject to
Section 162(m) of the Code, and the Committee in establishing such goals and
interpreting this Plan shall be guided by such provisions. Prior to the payment
of any compensation based on the achievement of Performance Goals for Qualified
Performance Awards, the Committee must certify in writing that applicable
Performance Goals and any of the material terms thereof were, in fact,
satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Qualified Performance Awards made pursuant to this
Plan shall be determined by the Committee.

 

9. Director Awards.

The Board may grant Director Awards to Nonemployee Directors of the Company from
time to time in accordance with this Paragraph 9. Director Awards may consist of
those listed in this Paragraph 9 and may be granted singly or in combination.
Each Director Award may, in the discretion of the Board, be embodied in a
Director Award Agreement, which shall contain such terms, conditions, and
limitations as shall be determined by the Board in its sole discretion and, if
required by the Board, shall be signed by the Participant to whom the Director
Award is granted and signed for and on behalf of the Company.

 

  a.

Options. A Director Award may be in the form of an Option. The Grant Price of an
Option shall be not less than the Fair Market Value of the Common Stock subject
to such Option on the Grant Date. In no event shall the term of the Option
extend more than 10 years after the Grant Date. Options may not include
provisions that

 

10



--------------------------------------------------------------------------------

  “reload” the option upon exercise. Subject to the foregoing provisions, the
terms, conditions, and limitations applicable to any Options awarded to
Participants pursuant to this Paragraph 9, including the Grant Price, the term
of the Options, the number of shares subject to the Option and the date or dates
upon which they become exercisable, shall be determined by the Board.

 

  b. Stock Appreciation Rights. A Director Award may be in the form of an SAR.
On the Grant Date, the Grant Price of an SAR shall be not less than the Fair
Market Value of the Common Stock subject to such SAR. The exercise period for an
SAR shall extend no more than 10 years after the Grant Date. SARs may not
include provisions that “reload” the SAR upon exercise. Subject to the foregoing
provisions, the terms, conditions, and limitations applicable to any SARs
awarded to Nonemployee Directors pursuant to this Plan, including the Grant
Price, the term of any SARs, and the date or dates upon which they become
exercisable, shall be determined by the Board.

 

  c. Stock Awards. A Director Award may be in the form of a Stock Award. Any
terms, conditions, and limitations applicable to any Stock Awards granted to a
Nonemployee Director pursuant to this Plan, including but not limited to rights
to Dividend Equivalents, shall be determined by the Board.

 

  d. Performance Awards. Without limiting the type or number of Director Awards
that may be made under the other provisions of this Plan, a Director Award may
be in the form of a Performance Award. Any additional terms, conditions, and
limitations applicable to any Performance Awards granted to a Nonemployee
Director pursuant to this Plan shall be determined by the Board. The Board shall
set Performance Goals in its discretion which, depending on the extent to which
they are met, will determine the value and/or amount of Performance Awards that
will be paid out to the Nonemployee Director.

 

10.

Change of Control. Notwithstanding any other provisions of the Plan, including
Paragraphs 8 and 9 hereof, unless treatment of an Award upon Change of Control
is otherwise expressly addressed in the applicable Award Agreement, in the event
of a Change of Control during a Participant’s employment (or service as a
Nonemployee Director) with the Company or a Participating Employer, followed
within one year by the involuntary termination of employment of such Participant
for any reason other than Cause (or separation from service of such Nonemployee
Director), (i) each Award granted under this Plan to the Participant shall
become immediately vested and fully exercisable and any restrictions applicable
to the Award shall lapse and (ii) if the Award is an Option or SAR and has not
been cancelled pursuant to the terms of the Plan, such Award shall remain
exercisable until the expiration of the term of the Award. Notwithstanding the
foregoing, with respect to any Stock Unit or Restricted Stock Unit or other
Award that vests, pursuant to the terms of the Award Agreement, solely upon a
Change of Control and that constitutes a “nonqualified deferred compensation
plan” within the meaning of Section 409A of the Code, the settlement of such
Award pursuant to this Paragraph 10 shall only occur upon the Change of Control
if such Change of Control constitutes a “change in control event” within the
meaning of Treasury Regulation § 1.409A-3(i)(5). For purposes of this Paragraph
10,

 

11



--------------------------------------------------------------------------------

  an involuntary termination shall include constructive termination of
employment for good reason, which shall have the meaning set forth in the Award
Agreement or, if not otherwise defined, shall mean the occurrence, without the
Participant’s express written consent, of a material diminution in the
Participant’s employment duties, responsibilities or authority, any material
reduction in the Participant’s base salary or targeted incentive compensation,
or any relocation of the Participant’s principal place of employment as of the
date of the Change of Control of more than 100 miles, following which (i) the
Participant provides written notice of the existence of the condition within 90
days after its existence (ii) the Company and its Affiliates fail to cure the
condition within 30 days after receipt of the notice, and (iii) the Participant
terminates employment within twelve months after the Change of Control.

 

11. Non-United States Participants. The Committee may grant Awards to eligible
persons outside the United States under such terms and conditions as may, in the
judgment of the Committee, be necessary or advisable to comply with the laws of
the applicable foreign jurisdictions and, to that end, may establish sub-plans,
modified option exercise procedures, and other terms and procedures.
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate the Exchange Act, the Code, any
securities law, any governing statute, or any other applicable law. For purposes
of paying Awards to persons outside the United States, the currency exchange
rate shall be determined using the published intercompany exchange rate in
effect for the month in which the payment is to be made; provided that if such
rate has not been determined at the time the payment is processed, the currency
exchange rate shall be determined by using the published intercompany exchange
rate for the prior month.

 

12. Payment of Awards.

 

  a. General. Payment made to a Participant pursuant to an Award may be made in
the form of cash or Common Stock, or a combination thereof as the Committee may
determine, and may include such restrictions as the Committee shall determine,
including, in the case of Common Stock, restrictions on transfer and forfeiture
provisions. Any certificates evidencing shares of Restricted Stock (to the
extent that such shares are so evidenced) shall contain appropriate legends and
restrictions that describe the terms and conditions of the restrictions
applicable thereto.

 

  b. Deferral. With the approval of the Committee and in a manner which is
intended to either (i) comply with Section 409A of the Code or (ii) not cause an
Award to become subject to Section 409A of the Code, amounts payable to U.S.
Participants in respect of Awards may be deferred and paid either in the form of
installments or as a lump-sum payment.

 

  c. Dividends, Earnings, and Interest. Rights to dividends or Dividend
Equivalents may be extended to and made part of any Stock Award, subject to such
terms, conditions, and restrictions as the Committee may establish. The
Committee may also establish rules and procedures for the crediting of interest
or other earnings on deferred cash payments and Dividend Equivalents for Stock
Awards.

 

12



--------------------------------------------------------------------------------

  d. Cash-out of Awards. At the discretion of the Committee, an Award settled
under Paragraph 12(a) may be settled by a cash payment in an amount that the
Board shall determine in its sole discretion is equal to the fair market value
of such Award (which, in the case of an Option or SAR, may be the excess, if
any, of the Fair Market Value of the Common Stock subject to such Award over
Grant Price of such Award).

 

13. Option Exercise. The Grant Price of an Option shall be paid in full at the
time of exercise in cash or, if permitted by the Committee and elected by the
optionee, the optionee may purchase such shares by means of tendering Common
Stock or surrendering a separate Award valued at Fair Market Value on the date
of exercise, or any combination thereof (provided that such tendered or
surrendered shares or Award do not result in adverse accounting treatment to the
Company and such shares or Award are not subject to any pledge or security
interest). The Committee shall determine acceptable methods for Participants who
are Employees to tender Common Stock or other Employee Awards. The Committee may
provide for procedures to permit the exercise or purchase of such Awards by use
of the proceeds to be received from the sale of Common Stock issuable pursuant
to an Award. The Committee may also provide that an Option may be exercised by a
“net-share settlement” method for exercising outstanding Options, whereby the
exercise price thereof and/or any tax withholding thereon are satisfied by
withholding from the delivery of the shares as to which such Option is exercised
a number of shares having a fair market value equal to the applicable exercise
price and/or the amount of any tax withholding, canceling such withheld number,
and delivering the remainder. The Committee may adopt additional rules and
procedures regarding the exercise of Options from time to time, provided that
such rules and procedures are not inconsistent with the provisions of this
Paragraph 13.

 

14. Taxes. The Company or its designated third party administrator shall have
the right to deduct applicable taxes from any Award payment and withhold, at the
time of delivery or vesting of cash or shares of Common Stock under this Plan,
an appropriate amount of cash or number of shares of Common Stock or a
combination thereof for payment of taxes or other amounts required by law or to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for withholding of such taxes. The Committee may also
permit withholding to be satisfied by the transfer to the Company of shares of
Common Stock theretofore owned by the holder of the Employee Award with respect
to which withholding is required. If shares of Common Stock are transferred by
the Participant to satisfy tax withholding, such shares must not be subject to
any pledge or other security interest, must not result in adverse accounting
treatment to the Company, and shall be valued based on the Fair Market Value
when the tax withholding is required to be made.

 

15. Expatriate Participants. Grants of Awards and payments of Awards made to
expatriate Participants will be, pursuant to the applicable expatriate
assignment policy of the Participating Employer, tax normalized based on typical
income taxes and social security taxes in the expatriate Participant’s home
country relevant to the expatriate Participant’s domestic circumstances.

 

13



--------------------------------------------------------------------------------

16. Amendment, Modification, Suspension, or Termination of the Plan and Awards.
The Board may amend, modify, suspend, or terminate this Plan and any Award made
thereunder at any time and for any reason, except that (i) no amendment or
alteration that would adversely affect the rights of any Participant under any
Award previously granted to such Participant shall be made without the consent
of such Participant and (ii) no amendment or alteration shall be effective prior
to its approval by the shareholders of the Company to the extent such approval
is required by applicable legal requirements or the applicable requirements of
the securities exchange on which the Company’s Common Stock is listed.
Notwithstanding anything herein to the contrary, without the prior approval of
the Company’s shareholders, Options or SARs issued under the Plan will not be
repriced, replaced, or regranted through cancellation or by decreasing the Grant
Price of a previously granted Option or SAR except as expressly provided by the
adjustment provisions of Paragraph 18.

 

17. Assignability. Unless otherwise determined by the Committee and provided in
an Award Agreement or the terms of an Award, no Award or any other benefit under
this Plan shall be assignable or otherwise transferable except by will, by
beneficiary designation, or by the laws of descent and distribution. In the
event that a beneficiary designation conflicts with an assignment by will or the
laws of descent and distribution, the beneficiary designation will prevail. The
Committee may prescribe and include in applicable Award Agreements or the terms
of the Award other restrictions on transfer. Any attempted assignment of an
Award or any other benefit under this Plan in violation of this Paragraph 17
shall be null and void.

 

18. Adjustments.

 

  a. The existence of outstanding Awards shall not affect in any manner the
right or power of the Company or its shareholders to make or authorize any or
all adjustments, recapitalizations, reorganizations, or other changes in the
capital stock of the Company or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock (whether or not such issue is prior to, on a parity with or junior to the
existing Common Stock), or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding of any kind, whether or not of a character similar
to that of the acts or proceedings enumerated above.

 

  b.

In the event of any subdivision or consolidation of outstanding shares of Common
Stock, declaration of a dividend payable in shares of Common Stock or other
stock split, recapitalization or capital reorganization of the Company,
consolidation or merger of the Company with another corporation or entity, the
adoption by the Company of any plan of exchange affecting Common Stock or any
distribution to holders of Common Stock of securities or property (including
cash dividends that the Board determines are not in the ordinary course of
business but excluding normal cash dividends or dividends payable in Common
Stock), the Board shall make such adjustments as it determines, in its sole
discretion, appropriate to (x) the number and kind of shares of Common Stock or
other securities reserved under this

 

14



--------------------------------------------------------------------------------

  Plan and (y)(i) the number and kind of shares of Common Stock or other
securities covered by Awards, (ii) the Grant Price or other price in respect of
such Awards, (iii) the Stock-Based Award Limitations and (iv) the appropriate
Fair Market Value and other price determinations for such Awards to reflect such
transaction. In the event of a corporate merger, consolidation, acquisition of
assets or stock, separation, reorganization, or liquidation, the Board shall be
authorized (x) to assume under the Plan previously issued compensatory awards,
or to substitute new Awards for previously issued compensatory awards, including
Awards, as part of such adjustment; (y) to cancel Awards that are Options or
SARs and give the Participants who are the holders of such Awards notice and
opportunity to exercise for 15 days prior to such cancellation; or (z) to cancel
any such Awards and to deliver to the Participants cash in an amount that the
Board shall determine in its sole discretion is equal to the fair market value
of such Awards on the date of such event, which in the case of Options or SARs
shall be the excess, if any, of the Fair Market Value of Common Stock on such
date over the Grant Price of such Award.

 

  c. Notwithstanding the foregoing: (i) any adjustments made pursuant to
Paragraph 18 to Awards that are considered “deferred compensation” within the
meaning of Section 409A of the Code shall be made in a manner which is intended
to not result in accelerated or additional tax to a Participant pursuant to
Section 409A of the Code; (ii) any adjustments made pursuant to Paragraph 18 to
Awards that are not considered “deferred compensation” subject to Section 409A
of the Code shall be made in such a manner intended to ensure that after such
adjustment, the Awards either (A) continue not to be subject to Section 409A of
the Code or (B) do not result in accelerated or additional tax to a Participant
pursuant to Section 409A of the Code; and (iii) in any event, neither the
Committee nor the Board shall have the authority to make any adjustments
pursuant to Paragraph 18 to the extent the existence of such authority would
cause an Award that is not intended to be subject to Section 409A of the Code at
the Grant Date to be subject thereto as of the Grant Date.

 

19. Restrictions. No Common Stock or other form of payment shall be issued with
respect to any Award unless the Company shall be satisfied based on the advice
of its counsel that such issuance will be in compliance with applicable federal
and state securities laws. Any certificates evidencing shares of Common Stock
delivered under this Plan (to the extent that such shares are so evidenced) may
be subject to such stop transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any securities exchange or transaction
reporting system upon which the Common Stock is then listed or to which it is
admitted for quotation and any applicable federal or state securities law. The
Committee may cause a legend or legends to be placed upon such certificates (if
any) to make appropriate reference to such restrictions.

 

20.

Unfunded Plan. This Plan shall be unfunded. Although bookkeeping accounts may be
established with respect to Participants under this Plan, any such accounts
shall be used merely as a bookkeeping convenience, including bookkeeping
accounts established by a third party administrator retained by the Company to
administer the Plan. The Company

 

15



--------------------------------------------------------------------------------

  shall not be required to segregate any assets for purposes of this Plan or
Awards hereunder, nor shall the Company, the Board or the Committee be deemed to
be a trustee of any benefit to be granted under this Plan. Any liability or
obligation of the Company to any Participant with respect to an Award under this
Plan shall be based solely upon any contractual obligations that may be created
by this Plan and any Award Agreement or the terms of the Award, and no such
liability or obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. Neither the Company
nor the Board nor the Committee shall be required to give any security or bond
for the performance of any obligation that may be created by this Plan.

 

21. Right to Employment; Claims to Award. Nothing in the Plan or an Award
Agreement shall interfere with or limit in any way the right of the Company or
any Participating Employer to terminate any Participant’s employment or other
service relationship at any time, or confer upon any Participant any right to
continue in the capacity in which he or she is employed or otherwise serves the
Company or any Participating Employer. Nothing in the Plan confers upon any
Employee or Director of the Company or an Affiliate, or other person, any claim
or right to be granted an Award under the Plan, or, having been selected for the
grant of an Award, to be selected for a grant of any other Award.

 

22. Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

23. Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Texas without regard to
conflicts of law principles.

 

24. Limitation on Parachute Payments. In the event the Award Agreement or any
other agreement between the Participant and a Participating Employer does not
contain any contrary provision regarding the method of avoiding or mitigating
the impact of the golden parachute excise tax under Section 4999 of the Code on
the Participant, then, notwithstanding any contrary provision of this Plan, if
the aggregate present value of all parachute payments payable to or for the
benefit of a Participant, whether payable pursuant to this Plan or otherwise, to
the extent necessary, any Awards under the Plan shall be reduced in order that
this limit not be exceeded, but only if, by reason of such reduction, the net
after-tax benefit to the Participant shall exceed the net after-tax benefit if
such reduction, together with all other reductions of parachute payments
otherwise applicable, were not made. For purposes of this Paragraph 24, the
terms “parachute payment,” “base amount” and “present value” shall have the
meanings assigned thereto under Section 280G of the Code. It is the intention of
this Paragraph 24 to avoid excise taxes on the Participant under Section 4999 of
the Code or the disallowance of a deduction to the Company pursuant to Section
280G of the Code.

 

25.

Section 409A. It is the intention of the Company that Awards granted under the
Plan either (i) shall not be “nonqualified deferred compensation” subject to
Section 409A of the Code,

 

16



--------------------------------------------------------------------------------

  or (ii) shall meet the requirements of Section 409A of the Code such that no
Participant shall be subject to tax pursuant to Section 409A of the Code in
respect thereof, and the Plan and the terms and conditions of all Awards shall
be interpreted accordingly. Notwithstanding any other provision of the Plan to
the contrary, any payments (whether in cash, shares of Common Stock, or other
property) with respect to any Award that constitutes “nonqualified deferred
compensation” subject to Section 409A of the Code, to be made upon a
Participant’s termination of employment shall be made no earlier than (A) the
first day of the seventh month following the Participant’s “separation from
service” (within the meaning of Section 409A of the Code) and (B) the
Participant’s death if at the time of such termination of employment the
Participant is a “specified employee,” within the meaning of Section 409A of the
Code (as determined by the Company in accordance with its uniform policy with
respect to all arrangements subject to Section 409A of the Code).

 

26. Effectiveness and Term. The Plan is restated effective as of February 16,
2017. No Award shall be made under the Plan ten years or more after April 30,
2020.

 

27. No Rights as Stockholder. Except as otherwise specifically provided in the
Plan or an Award Agreement, no person shall be entitled to the privileges of
ownership in respect of shares of Common Stock that are subject to Awards until
such time as such shares have been issued or delivered to that person.

 

28. Miscellaneous. Pronouns and other words in respect of gender shall be
interpreted to refer to both genders, and the titles and headings of the
sections in the Plan and Award Agreements are for convenience of reference only.
In the event of any conflict, the text of the Plan (or applicable Award
Agreement), rather than such titles and headings, shall control.

 

17



--------------------------------------------------------------------------------

Attachment “A”

“Change of Control”

The following definitions apply to the Change of Control provision in Paragraph
10 of the foregoing Plan.

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect at the time
of determination.

“Associate” shall mean, with reference to any Person, (a) any corporation, firm,
partnership, association, unincorporated organization, or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (b) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity, and (c) any relative or spouse of such Person,
or any relative of such spouse, who has the same home as such Person.

“Beneficial Owner” shall mean, with reference to any securities, any Person if:

 

  a. such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, is the “beneficial owner” of (as determined pursuant to Rule 13d-3
of the General Rules and Regulations under the Exchange Act, as in effect at the
time of determination) such securities or otherwise has the right to vote or
dispose of such securities;

 

  b. such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, has the right or obligation to acquire such securities (whether such
right or obligation is exercisable or effective immediately or only after the
passage of time or the occurrence of an event) pursuant to any agreement,
arrangement, or understanding (whether or not in writing) or upon the exercise
of conversion rights, exchange rights, other rights, warrants, or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or

 

  c. such Person or any of such Person’s Affiliates or Associates (i) has any
agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;

provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes

 

A-1



--------------------------------------------------------------------------------

hereof, “voting” a security shall include voting, granting a proxy, consenting
or making a request or demand relating to corporate action (including, without
limitation, a demand for a shareholder list, to call a shareholder meeting, or
to inspect corporate books and records), or otherwise giving an authorization
(within the meaning of Section 14(a) of the Exchange Act) in respect of such
security.

The terms “beneficially own” and “beneficially owning” shall have meanings that
are correlative to this definition of the term “Beneficial Owner.”

“Board” shall have the meaning set forth in the foregoing Plan.

“Change of Control” shall mean any of the following occurring after the
Effective Date:

 

  a. any Person (other than an Exempt Person) shall become the Beneficial Owner
of 50% or more of the shares of Common Stock then outstanding or 50% or more of
the combined voting power of the Voting Stock of the Company then outstanding;
provided, however, that no Change of Control shall be deemed to occur for
purposes of this subsection (a) if such Person shall become a Beneficial Owner
of 50% or more of the shares of Common Stock or 50% or more of the combined
voting power of the Voting Stock of the Company solely as a result of (i) an
Exempt Transaction or (ii) an acquisition by a Person pursuant to a
reorganization, merger, or consolidation, if, following such reorganization,
merger, or consolidation, the conditions described in clauses (i), (ii), and
(iii) of subsection (c) of this definition are satisfied;

 

  b. individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; provided, further, that there
shall be excluded, for this purpose, any such individual whose initial
assumption of office occurs as a result of any actual or threatened Election
Contest that is subject to the provisions of Rule 14a-11 of the General Rules
and Regulations under the Exchange Act;

 

  c.

the Company shall consummate a reorganization, merger, or consolidation, in each
case, unless, following such reorganization, merger, or consolidation, (i) 50%
or more of the then outstanding shares of common stock of the corporation, or
common equity securities of an entity other than a corporation, resulting from
such reorganization, merger, or consolidation and the combined voting power of
the then outstanding Voting Stock of such corporation or other entity are
beneficially owned, directly or indirectly, by all or substantially all of the
Persons who were the Beneficial Owners of the outstanding Common Stock
immediately prior to such reorganization, merger, or consolidation in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger, or consolidation, of the outstanding Common Stock,
(ii) no Person (excluding any Exempt Person or any Person beneficially owning,
immediately prior to such reorganization, merger, or consolidation, directly or
indirectly, 50% or more of the Common Stock then outstanding or 50% or more of

 

A-2



--------------------------------------------------------------------------------

  the combined voting power of the Voting Stock of the Company then outstanding)
beneficially owns, directly or indirectly, 50% or more of the then outstanding
shares of common stock of the corporation, or common equity securities of an
entity other than a corporation, resulting from such reorganization, merger, or
consolidation or the combined voting power of the then outstanding Voting Stock
of such corporation or other entity, and (iii) at least a majority of the
members of the board of directors of the corporation, or the body which is most
analogous to the board of directors of a corporation if not a corporation,
resulting from such reorganization, merger, or consolidation were members of the
Incumbent Board at the time of the initial agreement or initial action by the
Board providing for such reorganization, merger, or consolidation; or

 

  d. (i) complete liquidation or dissolution of the Company unless such
liquidation or dissolution is approved as part of a plan of liquidation and
dissolution involving a sale or disposition of all or substantially all of the
assets of the Company to a corporation with respect to which, following such
sale or other disposition, all of the requirements of clauses (ii)(A), (B), and
(C) of this subsection (d) are satisfied, or (ii) the Company shall consummate
the sale or other disposition of all or substantially all of the assets of the
Company, other than to a corporation or other entity, with respect to which,
following such sale or other disposition, (A) 50% or more of the then
outstanding shares of common stock of such corporation, or common equity
securities of an entity other than a corporation, and the combined voting power
of the Voting Stock of such corporation or other entity is then beneficially
owned, directly or indirectly, by all or substantially all of the Persons who
were the Beneficial Owners of the outstanding Common Stock immediately prior to
such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
outstanding Common Stock, (B) no Person (excluding any Exempt Person and any
Person beneficially owning, immediately prior to such sale or other disposition,
directly or indirectly, 50% or more of the Common Stock then outstanding or 50%
or more of the combined voting power of the Voting Stock of the Company then
outstanding) beneficially owns, directly or indirectly, 50% or more of the then
outstanding shares of common stock of such corporation, or common equity
securities of an entity other than a corporation, and the combined voting power
of the then outstanding Voting Stock of such corporation or other entity, and
(C) at least a majority of the members of the board of directors of such
corporation, or the body which is most analogous to the board of directors of a
corporation if not a corporation, were members of the Incumbent Board at the
time of the initial agreement or initial action of the Board providing for such
sale or other disposition of assets of the Company.

“Common Stock” shall have the meaning set forth in the foregoing Plan.

“Company” shall have the meaning set forth in the foregoing Plan.

“Election Contest” shall mean a solicitation of proxies of the kind described in
Rule 14a-12(c) under the Exchange Act.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

A-3



--------------------------------------------------------------------------------

“Exempt Person” shall mean any of the Company, any subsidiary of the Company,
any employee benefit plan of the Company or any subsidiary of the Company, and
any Person organized, appointed or established by the Company for or pursuant to
the terms of any such plan.

“Exempt Rights” shall mean any rights to purchase shares of Common Stock or
other Voting Stock of the Company if at the time of the issuance thereof such
rights are not separable from such Common Stock or other Voting Stock (i.e., are
not transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock), except upon the occurrence of a
contingency, whether such rights exist as of the Effective Date or are
thereafter issued by the Company as a dividend on shares of Common Stock or
other Voting Securities or otherwise.

“Exempt Transaction” shall mean an increase in the percentage of the outstanding
shares of Common Stock or the percentage of the combined voting power of the
outstanding Voting Stock of the Company beneficially owned by any Person solely
as a result of a reduction in the number of shares of Common Stock then
outstanding due to the repurchase of Common Stock or Voting Stock by the
Company, unless and until such time as (a) such Person or any Affiliate or
Associate of such Person shall purchase or otherwise become the Beneficial Owner
of additional shares of Common Stock constituting 1% or more of the then
outstanding shares of Common Stock or additional Voting Stock representing 1% or
more of the combined voting power of the then outstanding Voting Stock, or
(b) any other Person (or Persons) who is (or collectively are) the Beneficial
Owner of shares of Common Stock constituting 1% or more of the then outstanding
shares of Common Stock or Voting Stock representing 1% or more of the combined
voting power of the then outstanding Voting Stock shall become an Affiliate or
Associate of such Person.

“Person” shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization, or other entity.

“Voting Stock” shall mean, (i) with respect to a corporation, all securities of
such corporation of any class or series that are entitled to vote generally in
the election of, or to appoint by contract, directors of such corporation
(excluding any class or series that would be entitled so to vote by reason of
the occurrence of any contingency, so long as such contingency has not occurred)
and (ii) with respect to an entity which is not a corporation, all securities of
any class or series that are entitled to vote generally in the election of, or
to appoint by contract, members of the body which is most analogous to the board
of directors of a corporation.

 

A-4